                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


In re:                                        Civ. No. 19-00061 JMS-RT

LUCAS W.K. CLEBSCH and                        ORDER (1) DENYING
MARGARET L.K. CLEBSCH,                        DEFENDANT PNC BANK, N.A.’S
                                              CORRECTED MOTION TO
               Debtors,                       WITHDRAW THE REFERENCE,
________________________________              ECF NO. 2-1, AND (2) ADOPTING
                                              RECOMMENDATION TO
DANE S. FIELD,                                WITHDRAW THE REFERENCE TO
                                              SCHEDULE A JURY TRIAL, ECF
                      Plaintiff,              NO. 18

         vs.

PNC BANK, N.A., et al.,

                      Defendants.


 ORDER (1) DENYING DEFENDANT PNC BANK, N.A.’S CORRECTED
  MOTION TO WITHDRAW THE REFERENCE, ECF NO. 2-1, AND
    (2) ADOPTING RECOMMENDATION TO WITHDRAW THE
     REFERENCE TO SCHEDULE A JURY TRIAL, ECF NO. 18

                                   I. INTRODUCTION

               Two related matters are before the court. First, Defendant PNC Bank,

N.A., moves pursuant to 28 U.S.C. § 157(d) to withdraw the reference made to the

U.S. Bankruptcy Court of this adversary proceeding, Field v. PNC Bank, N.A. et

al., Adv. No. 18-90036 (Bankr. D. Haw. Dec. 7, 2018) (Chap. 7 Case No. 11-


                                          1
01655). ECF No. 2-1. PNC Bank’s motion seeks immediate withdrawal of the

reference so that this district court can adjudicate any pretrial matters (along with

several other similar wrongful-foreclosure cases against PNC Bank that are now

pending in this district court before various district judges).

               Second, the Bankruptcy Court has issued a March 15, 2019

Recommendation to District Court to Withdraw the Reference to Schedule a Jury

Trial, ECF No. 18, in which the Bankruptcy Court independently (that is, without

opining on PNC Bank’s Motion to Withdraw the Reference) recommends

withdrawing the reference to schedule a jury trial — but with the withdrawal only

occurring ninety days prior to the trial date, while other pretrial matters including

motions to dismiss or for summary judgment remain referred to the Bankruptcy

Court in the meantime. Id. at 2.1

               Under Local Rule 7.2(d), the court finds the matters suitable for

decision without an oral hearing. The court DENIES PNC Bank’s Motion to

Withdraw, and ADOPTS the Bankruptcy Court’s Recommendation.




       1
          The Bankruptcy Court’s Recommendation is, without more, the normal practice in this
district where adversary matters involving a right to jury trial are filed in bankruptcy court. See,
e.g., In re HealthCentral.com, 504 F.3d 775, 788 (9th Cir. 2007) (“A valid right to a Seventh
Amendment jury trial in the district court does not mean the bankruptcy court must instantly give
up jurisdiction and that the action must be transferred to the district court. Instead, we hold, the
bankruptcy court may retain jurisdiction over the action for pre-trial matters.”).

                                                 2
                                 II. DISCUSSION

             Permissive withdrawal under § 157(d) provides for the district court’s

“discretionary withdrawal of a reference,” Hawaiian Airlines, Inc. v. Mesa Air

Grp., Inc., 355 B.R. 214, 223 (D. Haw. 2006), where such withdrawal is

“permitted only in a limited number of circumstances,” id. (citations omitted).

Under § 157(d), “[t]he district court may withdraw . . . any case or proceeding

referred [to the bankruptcy court] on its motion or on timely motion of a party, for

cause shown.” (Emphasis added). “In determining whether cause exists, a district

court should consider the efficient use of judicial resources, delay and costs to the

parties, uniformity of bankruptcy administration, the prevention of forum

shopping, and other related factors.” Sec. Farms v. Int’l Bhd. of Teamsters,

Chauffers, Warehousemen & Helpers, 124 F.3d 999, 1008 (9th Cir. 1997) (citation

omitted). Factors such as invocation of a right to a jury trial, and the existence of

core bankruptcy matters are considered. See, e.g., Hawaiian Airlines, 355 B.R. at

223. “The party bringing a motion to withdraw the reference to the bankruptcy

court bears the burden of persuasion.” Field v. Levin, 2011 WL 3477101, at *2 (D.

Haw. Aug. 8, 2011) (citing Hawaiian Airlines, 355 B.R. at 218).

             Plaintiff Dane S. Field, as Trustee of the Bankruptcy Estate of Lucas

W.K. Clebsch and Margaret L.K. Clebsch, (“Field”) points out that, on March 21,

2019, PNC Bank filed a proof of claim in the Bankruptcy Court, asserting an

                                           3
unsecured claim of $179,835.19. See ECF No. 20-1. Field argues that this claim

implicates core bankruptcy matters — suggesting that the matter should remain in

bankruptcy court for non-jury trial matters. PNC Bank, however, contends that the

Adversary Proceeding is a non-core matter, and that its claim was protective, made

only “[t]o the extent the foreclosure sale is adjudicated to be void, and the Property

is returned to the Debtors . . . .” ECF No. 20 at PageID #134 (quoting PNC’s Proof

of Claim). After reviewing the posture, the court determines that the Bankruptcy

Court (rather than this court) should, if necessary, determine whether PNC Bank’s

claim is a “matter[] concerning the administration of the estate,” 28 U.S.C.

§ 157(b)(2)(A), or concerns “allowance or disallowance of claims against the

estate or exemptions of property,” 28 U.S.C. § 157(b)(2)(B), or “determinations as

to the dischargeability of particular debts,” 28 U.S.C. § 157(b)(2)(I).

             In any event, even if the Adversary Proceeding is a non-core

proceeding, PNC Bank’s primary argument for withdrawal — judicial economy —

is unconvincing. PNC Bank argues that judicial economy favors withdrawal now

because it has been sued in many other similar wrongful-foreclosure cases, which

were removed from state court and are now pending in this district. These cases, it

argues, should be heard in the same forum. But, at least at present, there is no

single proceeding in this district court adjudicating those wrongful-foreclosure

cases — they are being handled independently by several district judges.

                                          4
Moreover, in each of the cases, plaintiffs are seeking to remand them to state court

with motions that are as yet unresolved. In short, judicial economy is, at best, a

neutral factor given the current posture.

               Ultimately, even if the requirements are met for permissive

withdrawal of the reference, the decision to do so remains discretionary. And the

court finds no reason to depart from the normal practice of having the Bankruptcy

Court handle most aspects of adversary proceedings, with withdrawal of the

reference limited to the district court handling the jury trial or other dispositive

matters on de novo review as necessary. The court is confident that the

Bankruptcy Court can adjudicate any pretrial matters in this wrongful-foreclosure

adversary proceeding — a subject matter it has faced in numerous other cases.

See, e.g., In re Gibbs, 522 B.R. 282 (Bankr. D. Haw. 2014); In re Ho, 2017 WL

1323406 (Bankr. D. Haw. 2017).2


       2
          PNC Bank points out that the underlying Chapter 7 bankruptcy was fully administered
and closed on September 7, 2011, and this Adversary Proceeding was not filed until over seven
years later, on December 7, 2018. ECF No. 2-1. The Trustee moved to reopen the bankruptcy
case on October 18, 2018 because it “recently learned of a potential asset which would be
property of the estate and available for the benefit of creditors.” Mot. to Reopen Case, In re.
Clebsch, No. 11-01655 (Bankr. D. Haw. Oct. 18, 2018) (Dkt. No. 20). The Bankruptcy Court
then reopened the case under 11 U.S.C. § 350(b). Federal jurisdiction, at least for most Chapter
11 post-confirmation adversary proceedings, is governed by “related to” jurisdiction under 28
U.S.C. § 1334(b) (providing for federal jurisdiction for civil proceedings “arising in or related to
cases under [the bankruptcy code]”). See In re Pegasus Gold Corp., 394 F.3d 1189, 1194 (9th
Cir. 2005) (adopting a “close nexus” test for related-to jurisdiction in a post-confirmation action,
allowing jurisdiction over a matter that affects “the interpretation, implementation,
consummation, execution, or administration of the confirmed plan”). In so doing, Pegasus Gold
                                                                                     (continued . . . )

                                                  5
                                     III. CONCLUSION

               Accordingly, the court DENIES PNC Bank’s Corrected Motion to

Withdraw the Reference of the Adversary Proceeding, ECF No. 2-1, and instead

ADOPTS the Bankruptcy Court’s Recommendation to Withdraw the Reference to

Schedule a Jury Trial, ECF No. 18. The court will continue to refer the matter to

the Bankruptcy Court for all pretrial matters until ninety days prior to the trial date

(which will be set as explained in a minute order to follow), whereupon the matter

will be withdrawn for jury-trial proceedings.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 15, 2019.


                                                       /s/ J. Michael Seabright
                                                      J. Michael Seabright
                                                      Chief United States District Judge




Field v. PNC Bank, N.A., Civ. No. 19-00047 JMS-RT, Order (1) Denying Defendant PNC Bank,
N.A.’s Corrected Motion to Withdraw the Reference, ECF No. 2-1, and (2) Adopting
Recommendation to Withdraw the Reference to Schedule a Jury Trial, ECF No. 18



specifically rejected the proposition that “jurisdiction lies because the action could conceivably
increase the recovery to creditors” as “such a rationale could endlessly stretch a bankruptcy
court’s jurisdiction.” Id. at 1194 n.1.
         It is unclear to this court whether Pegasus Gold’s discussion of “related to” jurisdiction in
a post-confirmation Chapter 11 context could apply to a Chapter 7 proceeding re-opened under
§ 350(b), seven years after the estate was closed. Whether this presents an issue regarding
subject-matter jurisdiction is a matter best left to the expertise of the Bankruptcy Court in the
first instance. This is yet another reason to deny PNC’s Motion to Withdraw the Refence at this
stage.

                                                  6
